Citation Nr: 1745044	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for a low back disability prior to September 21, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1989 to September 1994 and from May 1996 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Subsequently, the appeal was transferred to the Roanoke, Virginia RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.

The Veteran underwent an examination in November 2011 for right ear hearing loss.  The Veteran contends that his right ear hearing loss has worsened since his last VA examination.  See August 2015 Statement.  An updated medical examination is necessary to address his contentions.

Since his last examination in June 2015 for a back disability, new requirements mandate additional findings.  According to Correia v. McDonald, VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App 158 (2016).  Therefore, the Board finds that a new VA examination is required to provide these findings.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his back disability and right ear hearing loss, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically, ask for authorization to obtain records from Mid-Atlantic Spine & Rehab Associates.  

Ensure all outstanding VA records are associated with the claims file.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his back disability.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*January 2008 service treatment record noting chronic low back pain and facet disease L5-S1. 

*December 2009 service treatment record indicating lower back pain started gradually, was chronic, and caused an inability to sleep. 

*February 2010 service treatment record noting persistent low back pain with radiation to groin, getting worse despite chiropractic treatment and medication.

*October 2011 VA Examination report.   

*Mid-Atlantic Spine & Rehab Associates records from September 2012 through January 2013 and February 2013 through December 2014.

*June 2015 VA Examination report.   

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his right ear hearing loss.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's right ear hearing loss is related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss was caused by or aggravated by (worsened beyond normal progression) by any service-connected disabilities, including left ear hearing loss and tinnitus.

A complete rationale for any opinion expressed should be included in the examination report.

4.  Following the completion of the above directives, review the claims file to ensure compliance with this remand.

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




